DETAILED ACTION
1.	Claims 1-20 of application 16/826,807, filed on 23-March-2020, are presented for examination.  The IDS received on 1-November-2021 has been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Abstract Objections
2.1	The Abstract of the Disclosure is objected to because the phrase “the position of a receiving relative” [ln. 1] should be changed to “the position of a receiving vehicle relative”. Correction is required.  See M.P.E.P. § 608.01(b).

2.2	Applicant is reminded of the proper language and format of an Abstract of the Disclosure.
	The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words, and should not exceed 15 lines of text.  	The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided.  
	The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.



Claim Rejections under 35 U.S.C. § 102(a)(1)
3.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	
3.2	Claims 17-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Jensen, USP Publication 2015/0362358.
	
3.3	Jensen discloses:
Claim 17:  A control system for a loading vehicle, comprising: 
a load weighing mechanism that is configured to detect a weight or mass of material carried by the loading vehicle prior to being loaded into a dump body on a receiving vehicle and to generate a first load value signal indicative of the detected weight or mass [0006 (a loader having a bucket and a bucket payload monitor that reports a first payload mass of a material delivered via the bucket of the loader.); 0014 (The controller may use sensors to calculate a bucket payload of material prior to the bucket being emptied.); 0020-0021]; 
a comparison system that receives a second load value signal from the receiving vehicle, indicative of a weight or mass of material received by the receiving vehicle from the loading vehicle [0006 (a truck configured to carry the material and a truck payload monitor that reports a second payload mass of the material loaded onto the truck via the bucket of the loader.); 0014 (a truck loaded with a payload of material); 0020], and compares the first load value to the second load value to generate a comparison signal [0006 (a controller that subtracts the second payload mass from the first payload mass to generate a lost payload mass.); 0017 (The central station may use the bucket payload mass and the truck payload mass to arithmetically arrive at a mass of the lost material, such as lost material 116 (e.g., spillage)); 0020-0021]; and 
an action signal generator configured to generate an action signal based on the comparison signal [0018 (the mass or even the volume of the lost material may be used to calculate an approximate cleanup time, using for example, a number of minutes per cubic yard for cleanup multiplied by the cost per minute to operate the loader and/or other vehicles used in the cleanup.); 0026 (The ability to track lost material during loading provides a valuable tool for improving productivity and for operator training and real time feedback…and can use these business metrics to improve conditions that may lead to more accurate loading, such as more consistent location of trucks or position guidance for loaders)].

Claim 18:  further comprising: a dig detector that detects a dig operation and generates a dig detected signal [0021 (the loader may have a bucket that carries 10 cubic yards of material. For dry gravel, a mass of 10 cubic yards may weigh about 26,700 pounds.)]; and a dump detector that detects a dump operation when the material is loaded from the loading vehicle to the receiving vehicle and generates a dump detected signal [0021 (If 26,100 pounds of payload gravel are received at the truck, simple subtraction says that 600 pounds of material was lost in the transfer, assuming good calibration between loader and truck and minimal errors measuring the respective masses.)], wherein the load weighing mechanism generates the first load value after the dig operation and before the dump operation [0021 (26,700 pounds in the loader)] based on the dig detected signal and the dump detected signal.

Claim 19:  further comprising: a spillage detection system configured to detect spillage of the material during loading based on the comparison signal, the action signal generator generating the action signal based on detected spillage [0017 (the bucket payload mass and the truck payload mass to arithmetically arrive at a mass of the lost material, such as lost material 116 (e.g., spillage)); 0018 (the mass or even the volume of the lost material may be used to calculate an approximate cleanup time, using for example, a number of minutes per cubic yard for cleanup multiplied by the cost per minute to operate the loader and/or other vehicles used in the cleanup.); 0021 (simple subtraction says that 600 pounds of material was lost in the transfer); 0026 (The ability to track lost material during loading provides a valuable tool for improving productivity and for operator training and real time feedback…and can use these business metrics to improve conditions that may lead to more accurate loading, such as more consistent location of trucks or position guidance for loaders)].

Claim 20:  further comprising: an efficiency determination system that identifies a loading efficiency based on the comparison signal [0026 (The ability to track lost material during loading provides a valuable tool for improving productivity (i.e. efficiency) and for operator training and real time feedback…and can use these business metrics to improve conditions that may lead to more accurate loading, such as more consistent location of trucks or position guidance for loaders); 0027 (various business metrics that can be used to improve conditions); 0033 (improve efficiency and lower costs)]; and a communication system, wherein the action signal generator is configured to control the communication system to send the identified loading efficiency to a remote computing system [0015-0020 (the truck may report truck payload amounts corresponding to a particular delivery of material via the bucket using a wireless link to the central station…the loader providing the lost material mass to the central station and the central station adding the value calculations); 0033 (lost material data may be presented in real time)].

Allowed Claims
4.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the following prior art references:
USP 7,578,079  -  which discloses exemplary embodiments that comprise a method for controlling a machine. The method can comprise a plurality of activities that can comprise determining a profile of a surface responsive to a scan of the surface. The method can comprise identifying a predetermined profile from a plurality of predetermined profiles, the identified predetermined profile a closest match of the plurality of predetermined profiles to the profile of the surface. The method can comprise determining a machine procedure based upon the identified predetermined profile. The method can comprise automatically executing the preferred machine procedure via a machine. 

USP Publication 2018/0173221  -  which describes a method for positioning a truck for loading by a loading machine, that includes setting a loading spot location by the loading machine via a truck spotting system. The loading spot location is broadcast to trucks within a broadcast range. The loading spot location is displayed only to a truck that is in reverse gear. 

4.2	Claims 1-16 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1 and 8 for a control system for a loading vehicle, specifically including: 
(Claim 1)  “a reposition message generator that generates a reposition message to a receiving vehicle indicating that an operator of the loading vehicle is to remotely reposition the receiving vehicle; 
an interface configuration system that configures an operator interface mechanism on the loading vehicle to receive repositioning control inputs from a loading vehicle operator; 
a position control signal generator that generates a position control signal, to reposition the receiving vehicle, based on the repositioning control inputs; and 
a communication system that communicates the position control signal from the loading vehicle to the receiving vehicle to perform a repositioning operation to remotely reposition the receiving vehicle.”

(Claim 8)   “a notification processing system that receives a settings change notification indicative of a settings change on a second dump vehicle and a first geographic location where the settings change on the second dump vehicle occurred; 
a position detector that detects a geographic location of the first dump vehicle and generates a location signal indicative of the detected geographic location of the first dump vehicle; and 
a control signal generator that generates a settings control signal to control a controllable subsystem of the first dump vehicle based on the settings change indicated in the settings change notification, the first geographic location and the detected geographic location of the first dump vehicle.”.

4.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-7 and 9-16 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 8.

Prior Art
5.	The following prior art, discovered in an updated search and herein made of record, is considered pertinent to Applicant’s disclosure, and consists of documents A-G and U on the attached PTO-892 Notice of References Cited:
	Document A defines a document of particular relevance, wherein the invention of claim 17 cannot be considered novel or cannot be considered to involve an inventive step when the document is taken alone.
	Documents B-G and U define the general state of the art which is not considered to be of particular relevance.

Prior Art of Record
6.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661